internal_revenue_service department of the treasury number release date index no 2601-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-139679-01 date july in re legend settlor trust_beneficiary a date court state dear this responds to your letter dated date and subsequent correspondence requesting rulings regarding the generation-skipping_transfer gst tax consequences of the proposed modification of certain trusts facts the facts submitted and representations made are as follows over many years settlor has created separate irrevocable trusts for the benefit of each of his grandchildren and great-grandchildren the terms of all the trusts are substantially identical the trust at issue in this ruling_request trust was created on date and is for the benefit of beneficiary a is currently serving as trustee in addition to settlor other family members made transfers to trust a portion of the transfers to trust were made prior to date with respect to transfers made after date some transfers were not completely covered by an allocation of the transferor’s generation-skipping_transfer_tax_exemption you represent that trust has an inclusion_ratio of greater than for purposes of the gst tax plr-139679-01 article five paragraph b of the trust instrument provides as follows the trustee shall accumulate the income of the trust estate and may pay to the beneficiary as much of the accumulated income and principal thereof as the trustee shall determine in the trustee’s discretion to be necessary and appropriate for the beneficiary’s support education care and maintenance in accordance with the beneficiary’s accustomed standard of living article five paragraph b provides upon the last to occur of i the attainment of age by the beneficiary or ii the death of all trustees identified in exhibit a hereto as the measuring lives this trust shall terminate and the trust estate shall be distributed free of trust to the beneficiary if the beneficiary dies before becoming entitled to distribution of the trust estate the trust estate shall be distributed free of trust to the beneficiary’s then living issue by right of representation or if there are no such then living issue to such of the issue of the trustees identified in exhibit a hereto as the measuring lives as are then living by right of representation however if any part of the trust would be distributed to a person for whose benefit a_trust is then being administered which is substantially identical to the trust created by this instrument that part shall instead be added to that trust and shall thereafter be administered according to its terms article six paragraph i of trust provides that any other provision of trust notwithstanding income and principal of the trust estate shall not be utilized to discharge the legal_obligation of any person to support a_trust beneficiary the parties desire to facilitate trust’s qualification as a qualified_subchapter_s_trust for purposes of sec_1361 of the internal_revenue_code therefore as permitted under the laws of state the parties propose to petition the court with jurisdiction over trust to obtain an order from the court approving the following proposed modification of article five paragraph b of the trust instrument to read as follows the trustee shall distribute all of the income within the meaning of sec_643 of the internal_revenue_code of the trust estate currently and may pay to the beneficiary as much of the principal thereof as the trustee shall determine in the trustee’s discretion to be necessary and appropriate for the beneficiary’s support education care and maintenance in accordance with the beneficiary’s accustomed standard of living we have been asked to rule that the proposed modification will not constitute an addition to corpus and will not alter the inclusion_ratio of trust for generation-skipping_transfer_tax purposes plr-139679-01 law and analysis sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b under a of the tax_reform_act_of_1986 gst tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that the inclusion_ratio is the excess if any of over the applicable_fraction determined for the trust from which the transfer is made or in the case of a direct_skip the applicable_fraction determined for the skip the applicable_fraction is a fraction in which the numerator is the generation-skipping_transfer_tax_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred and the denominator is the value of the property transferred to the trust or transferred in the direct_skip reduced by any federal estate_tax or state death_tax actually recovered from the trust attributable to the property and any charitable deduction allowed under sec_2055 and sec_2522 with respect to the property sec_2631 provides that for purposes of determining the inclusion_ratio in the case of generation-skipping transfers on or before date every individual is allowed a gst_exemption of dollar_figure adjusted for inflation as provided in sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2654 provides that the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two plr-139679-01 portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 the non-chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non-chapter portion is deemed to be and the inclusion_ratio for such portion is the chapter portion of the trust represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer in the present case the non-chapter portion of trust will not lose its exempt status for gst tax purposes as a result of the proposed modification because the proposed modification will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed modification and it will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust instrument further the proposed modification will not constitute an addition to trust within the meaning of b a of the tax_reform_act_of_1986 accordingly based on the facts submitted and the representations made we conclude that the proposed modification will not subject the non-chapter portion of trust to gst tax by reason of b a of the tax_reform_act_of_1986 and sec_26_2601-1 with regard to the chapter portion of trust no guidance has been issued regarding the gst tax consequences of a modification to a_trust to which contributions have been made after date however a modification that would not affect the gst tax status of a_trust that is exempt from tax under sec_26_2601-1 or should similarly not affect the gst tax status of a_trust to which contributions have been made after date accordingly we conclude that the proposed modification of trust will not affect the inclusion_ratio with respect to the chapter portion of trust plr-139679-01 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours chief branch office of the associate chief_counsel passthroughs and special industries by_________________________ george l masnik enclosure copy for sec_6110 purposes cc
